Citation Nr: 0836719	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  03-16 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the spine.

2.  Entitlement to service connection for residuals of 
crushed fingers.

3.  Entitlement to service connection for a pulmonary 
disorder, to include asbestosis.

4.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to diabetes mellitus.

5.  Evaluation of diabetes mellitus, rated as 40 percent 
disabling prior to February 3, 1998.

6.  Evaluation of diabetes mellitus, rated as 60 percent 
disabling prior to April 4, 2000.

7.  Entitlement to an effective date prior to February 3, 
1998, for special monthly compensation at the aid and 
attendance rate.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was conducted by the undersigned in March 2004.

The issues of evaluation of diabetes mellitus, rated as 40 
percent disabling prior to February 3, 1998, evaluation of 
diabetes mellitus, rated as 60 percent disabling prior to 
April 4, 2000, and entitlement to an effective date prior to 
February 3, 1998, for special monthly compensation at the aid 
and attendance rate are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative arthritis of the spine was not manifest 
during service or within a year after discharge, and is not 
related to the veteran's active service.

2.  Residuals of disease or injury of the hands, other than 
peripheral neuropathy, has not been identified.

3.  Asbestosis or any pulmonary disorder was not manifest 
during service and is not related to the veteran's active 
service.

4.  Impaired renal function is caused by service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the spine was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Residuals of crushed fingers were not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  A pulmonary disorder, to include asbestosis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

4.  Impaired renal function is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The appellant's claim was received prior to enactment of the 
VCAA.

A letter dated in April 2001 told the veteran and the 
fiduciary that VA would make reasonable efforts to obtain 
evidence necessary to support his claims.  He was informed 
that he was required to provide sufficient information to 
allow VA to obtain records.  He was asked to identify any VA 
or private medical treatment.  The various types of evidence 
that might support his claims were listed.  The letter 
outlined VA's responsibilities with respect to obtaining 
evidence on the veteran's behalf.  They were informed of what 
the evidence needed to show in order to substantiate a 
service connection claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Such notice has not been provided.  With regard to the claims 
denied here, no rating or effective date will be assigned, so 
the absence of this notice constitutes harmless error.  With 
regard to the claim granted here, absence of this notice will 
be remedied when the award is implemented.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in March 2007, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran and the fiduciary fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Board observes that the veteran has not contended that 
any of his claimed disabilities were incurred in combat.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
not applicable.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Back

The veteran has contended that he has a back disability that 
is due to his active service.  Specifically, he has indicated 
that he injured his back in service when a truck ran over 
him.

The veteran's service medical records indicate that when 
examined for enlistment, the veteran reported a history of 
recurrent back pain.  He indicated that he had this pain on 
heavy lifting.  He also indicated that he had been treated 
for a back injury.  On examination, the veteran's spine was 
normal.  When examined for separation in May 1970, the 
veteran reported that he had no medical history of back 
trouble of any kind.  Examination of his spine was normal.

In September 1993, the veteran underwent VA examination.  He 
complained of lower back pain with discomfort.  He indicated 
that he had an accident in February 1989 when some industrial 
carpet fell on him.  He took some pain medication then but 
had no surgery.  X-rays revealed degenerative disc disease of 
the lumbosacral spine.

In a December 1993 written statement, the veteran's treating 
physician indicated that the veteran complained of neck pain 
radiating to the upper limbs.  These symptoms began after a 
job-related injury that occurred in February 1989.

In October 1994, the veteran underwent VA examination.  He 
reported that he had back pain since he was in Vietnam.  He 
was run over by a truck.

In a November 1994 written statement, the veteran indicated 
that he was run over by a five-ton truck, resulting in a 
severe back injury.

January and February 1995 VA records show the veteran 
indicated he was run over by a truck while in service.  He 
also had some back pain in 1989 when he lifted a carpet and 
felt a sharp pain.  He had not worked since that time.

A subsequent February 1995 VA record shows the veteran 
complained of back pain after having fallen in a parking lot.

In a May 1995 written statement, the veteran indicated that 
the incident where he was run over by a truck was written up 
in the Morning Reports.

In August 1995, the veteran testified in a hearing at the RO.  
He indicated that a five-ton truck ran over him in service.  
He was underneath the truck, performing repairs.  The driver 
panicked and ran right over the veteran.  He was pinned 
underneath, and the driver then drove back and ran over him 
again.  He indicated that he got checked out, but no x-rays 
were taken.  He had tread marks on his lower back and hips.  
He had a nagging back ache since then.  In 1989, the veteran 
indicated that he injured a disc while working.

A February 1999 VA outpatient record indicates the veteran 
had a history of degenerative joint disease and was run over 
by a truck while in service.  The pain got progressively 
worse over the years.

A February 1999 VA outpatient record dated on the same day 
indicated that the veteran had chronic low back pain since 
1989.  

A March 1999 private treatment record indicates the veteran 
reported an eleven-year history of ongoing pain in his neck 
and virtually the entire rest of his body.  He had recurrent 
pain in the neck, low back, and mid-back, which began in 
February 1989.  He related this to a work injury.

An April 1999 VA outpatient record indicated the veteran had 
chronic low back pain since 1989.

In a November 2002 VA outpatient treatment record, the 
veteran reported a previous injury to his back in Vietnam.  
The diagnosis was chronic back pain, possibly to the previous 
service-connected injury.

In a November 2002 written statement, a fellow soldier of the 
veteran indicated he was a driver with the veteran's company 
from September 1967 to September 1968.  In 1968, there was an 
accident in the motor pool, where a truck ran over a mechanic 
and then backed up over him again.  He did not remember the 
date or time of the accident.  He was not present when it 
occurred.

In a second November 2002 written statement, another fellow 
soldier indicated he was stationed with the veteran's 
company.  In 1968, the veteran was run over twice in the 
motor pool.  The veteran had been working underneath the 
truck, when the driver was motioned to drive forward.  If not 
for the sand underneath, the veteran would have been killed 
or permanently disabled instantly.  The veteran jumped up, 
yelled, and threw a wrench at the driver.  The veteran went 
to sick call.  The next day, the veteran was informed that 
the accident would be entered into the Morning Reports and 
into the veteran's medical records.  This occurred in May or 
June of 1968.

In a February 2004 written statement, D.H., M.D., a family 
doctor, indicated that he reviewed twelve volumes of medical 
records dated from 1967 to 2004.  He indicated the veteran 
had a spinal injury from 1968, when a five-ton truck crushed 
his entire back, neck and head.  He now had degenerative 
joint disease and arthritis.  He also had several ruptured 
discs.

In March 2004, the veteran testified before the undersigned.  
He described his injury in service.  The veteran indicated 
that the driver was given an Article 15, and the incident was 
put in the daily report.

In February 2006, the veteran underwent VA examination.  His 
claims file was not reviewed, and a few medical records were 
reviewed.  He described his in-service injury.  He indicated 
that he had no x-rays or fractures.  He was treated with 
medication and physical therapy for one month.  He stated 
that during the last eighteen months of his duty, he was 
placed on limited duty and prescribed pain pills for his pain 
involving the spine.  The veteran then described his back 
injury in February 1989.  He stated that, since discharge, he 
had sought treatment in the form of physical therapy and 
chiropractic manipulations.  Following examination, including 
x-rays, the diagnoses were normal cervical spine without 
neurologic or mechanical deficit, thoracic spine with 
multilevel mild osteoarthritis, and lumbar spine with 
advanced osteoarthritic changes without neurologic deficit.  
The examiner opined that his spine condition was unrelated to 
his service.  The disabilities were consistent with his 
advancing age and heaviness.

In a March 2006 addendum, the VA examiner indicated that he 
reviewed the veteran's claims file.  After reviewing the 
record, the examiner found no reason to change his previously 
stated opinion.

In response to an RO request, the National Personnel Records 
Center sent one morning report in April 2006, which it found 
following investigation of the veteran's contentions.  This 
morning report contained no information regarding a vehicle 
accident.

In a June 2006 addendum, the VA examiner further indicated 
that the veteran's service medical records failed to show any 
evidence of the truck accident he described.  Therefore, 
there was no change in his opinion.

Based on a review of the record, the Board finds that service 
connection is not warranted for a back disorder.  First, the 
Board must assess whether the veteran had a back disorder 
prior to his active duty.

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.

As an initial matter, the Board finds that no pre-service 
medical records are associated with the claims file.  When 
the veteran was examined for entry into service, he reported 
a history of some back pain.  On examination, his spine was 
normal.  The record contains no evidence demonstrating an 
actual diagnosis or treatment for the spine prior to service.  
Therefore, while the veteran reported pre-service symptoms, 
the Board finds that this is not clear and unmistakable 
evidence to rebut the presumption of soundness with regard to 
the veteran's spine.  See Gahman v. West, 12 Vet. App. 406 
(1999).  Thus, we find that the veteran was sound at entry as 
to this issue, and we turn to the analysis of whether this 
claimed disability was incurred in service.

First, the Board notes that the earliest documentation of any 
treatment for the back is dated in September 1993, more than 
twenty years after separation from service.  With regard to 
whether any currently diagnosed back disorder is related to 
an incident or injury in service, the Board notes the 
veteran's statements that he was run over by a truck while in 
service.  The veteran is competent to report incidents that 
occurred while he was in service.  However, the Board must 
assess these and the other lay statements to determine 
whether they are credible.

Contradicting the veteran's contentions that he incurred such 
an injury in service are the service medical records.  These 
records are silent for any spine injury or truck accident 
while the veteran was on active duty.  Furthermore, the 
veteran indicated in a signed, sworn statement, dated in May 
1970, that he had no medical history of back trouble of any 
kind.  This form was completed coincident with his separation 
examination, which revealed a normal spine.  In addition, VA 
has conducted searches of morning reports, which the veteran 
indicated would contain evidence of his injury.  However, no 
such evidence was found.

Furthermore, the evidence of record shows the veteran first 
sought treatment for a back disorder in September 1993.  At 
that time, he only reported a history of an accident in 
February 1989, when some industrial carpet fell on him.  He 
made no reference to a truck accident or other spine injury 
while he was in service.  The Board places great weight on 
statements made by a veteran to a medical provider, the first 
time treatment is sought for a particular disorder.  As such, 
this September 1993 VA examination is very probative in 
assessing the credibility of the lay statements.  The 1989 
injury being the reason for the veteran's disorder was 
reiterated by the veteran's private physician in a December 
1993 letter.  The veteran did not report a truck accident in 
service to a medical professional until October 1994.  This 
October 1994 record was a VA examination, conducted in 
conjunction with the veteran's claim for entitlement to 
service connection for this disability.

Based on all of this evidence, the Board finds that the 
credible and more probative evidence of record shows that the 
veteran did not injure his spine until many years after 
service, in approximately 1989.  We note the statements of 
the veteran's fellow soldiers, in which they indicate that 
the veteran suffered this truck accident and injured his 
spine in service.   One soldier indicated that he was not 
present when this injury occurred but remembered it.  The 
other soldier implied that he was present.  However, just 
like the veteran's statements, those of his fellow soldiers 
are not considered credible when compared with the other 
evidence of record, which consistently shows the veteran did 
not have a back injury until 1989, many years after service.  
As such, the Board also finds that these statements are not 
credible to establish that the veteran injured his back in 
service.

Finally, the veteran was afforded a VA examination.  After 
examining the veteran and reviewing his claims file, the 
examiner determined that the veteran's back disability was 
not related to service and was, instead, due to his advancing 
age and heaviness.  As indicated above, the Board finds the 
veteran's contentions regarding his truck accident to be not 
credible.  Therefore, it is not necessary to obtain an 
opinion from a VA examiner who has considered that this event 
occurred during service.  Nevertheless, the examiner opined 
in June 2006 that the service records failed to show any 
evidence of a truck accident.  The Board finds that this is 
the most probative opinion of record regarding this issue.

We note the February 2004 written statement from the 
veteran's family doctor.  He indicated that he reviewed the 
veteran's medical records and determined that he had a spinal 
injury in 1968.  Since there is no medical record of such an 
injury during service, the Board must conclude that the 
doctor obtained this information regarding the truck accident 
from the veteran, who is not a reliable historian.  Since we 
have already determined that the veteran's statements on this 
issue are not credible, any opinion based on these statements 
is, likewise, not credible.  Therefore, this is not a 
probative opinion.

Therefore, the Board concludes that the evidence 
preponderates against a finding that the veteran has 
degenerative arthritis of the spine or any back disability 
that is related to his active service.  As such, the claim 
must be denied.


Residuals of Crushed Fingers

The veteran contends that he injured his fingers in service 
and has a disability due to this injury.

The veteran's service medical records show that in April 
1968, he had a small laceration of the second digit of his 
left hand.  Upon separation, examination of the veteran's 
upper extremities was normal, and no scars were noted.

In August 1995, the veteran testified before a Decision 
Review Officer at the RO.  He indicated that he suffered a 
laceration of his left hand and had a scar on the knuckle.  
It was no longer straight, and the veteran had arthritis in 
that finger.  He indicated that this finger was crushed in 
service.  He stated that he was in the field working on the 
brakes of a five-ton truck.  As he was sliding out from 
underneath, truck dropped, and the weight came down on his 
finger.  His finger was holding the entire weight.  That was 
how it got crushed.  There was blood everywhere.  He was 
bandaged and taken to the field hospital for stitches.  The 
veteran also indicated that he had carpal tunnel syndrome 
that he believed began in service.  They had no power tools 
in service, and he had to do everything manually.

In an October 2002 written statement, the veteran indicates 
that when his fingers were injured, no x-rays were taken.  He 
was run over twice by a truck, and more damage would have 
been done than a laceration.

In March 2004, the veteran testified before the undersigned.  
He indicated that they were under attack.  He had to take a 
five-ton rear dual off the truck.  The weight smashed his 
fingers.  There was a lot of blood.  They were bandaged in 
the field.  The veteran did not think the statement that they 
were lacerations was correct.  In addition, he had carpal 
tunnel and could not make a fist with either hand.

In February 2006, the veteran underwent VA examination.  The 
claims file was not reviewed.  Some medical records were 
reviewed.  An electromyogram of the left and right hands and 
nerves revealed some sensory abnormality with decreased 
conduction speed.  He indicated that he suffered injuries to 
both hands in 1968 when a heavy weight fell on his hands.  He 
suffered multiple lacerations of the hands, some of which 
required suturing.  There was no hand fracture.  He returned 
to full duty within two weeks.  Since service, he had no 
specific treatment regarding his hands.

Currently, the veteran complained of numbness involving both 
hands from the wrist to the fingertip, involving all ten 
fingers.  He had weakness of grip in both hands.  He claimed 
intermittent episodes of decreased motion of all of his 
fingers and difficulty making a tight fist with both hands.  
There was no swelling of peripheral joints. His hand 
condition was worse with any grasping or fine manipulation 
activity.  On examination, the veteran had normal range of 
motion of both hands and fingers.  The hands had a normal 
appearance without evidence of scar formation.  He easily 
brought the tips of the finger to the distal palmar crease 
and the tips of the thumbs to the bases of the little fingers 
when encouraged.  At other times, he flexed the fingers to 
bring the tips within one inch of the distal palmar crease 
stating that he could go no further.  He had normal skin wear 
pattern on both hands.  He made a desultory graphing activity 
with both hands.  There was no tenderness of the median or 
ulnar nerves at the wrist or elbow.  X-rays of the left and 
right hands are normal.  There was no diagnosis with regard 
to the hands.  The examiner opined that the veteran had no 
abnormalities of his hands on physical examination which 
could be attributed to an injury that occurred during 
service.  Examination revealed no scarring or evidence of 
past lacerations.  There was no evidence of the veteran 
having fractured his hands.  His bilateral hand condition was 
as it would be absent his active service.

In March 2006, the veteran underwent VA examination.  He 
reviewed the veteran's claims folder and noted the April 1968  
notation of an injury to the fingers.  The veteran indicated 
that this injury occurred when he was removing a dual tire 
from a truck when the company was attacked.  The dual wheel 
crushed his hand.  The veteran had difficulty making a fist 
with the right hand and bringing the fingers to the traverse 
palmer crease.  He also had trouble bringing the tips of the 
left hand fingers to the proximal transverse crease of the 
palm.  The veteran had peripheral neuropathy secondary to 
diabetes that affected both hands.  The veteran had pain in 
the interphalangeal joints without joint swelling.  Much of 
his hand symptoms were secondary to peripheral neuropathy.  
On the right hand, some fingers had reduced range of motion.  
On the left hand, some fingers had reduced range of motion.  
The examiner opined that the disability with the use of both 
hands, notably the fingers, was most likely caused by a 
result of the injury sustained during the veteran's Vietnam 
experience.  A second contributory factor was his diabetic 
peripheral neuropathy.

In a March 2006 addendum, the examiner that performed the 
February 2006 VA examination indicated that, following a 
review of the claims file, his opinion was that the bilateral 
hand condition was unrelated to any injuries incurred during 
service.  After reviewing the claims file, his opinion did 
not change.

After reviewing the record, the Board has determined that 
service connection for residuals of crushed fingers is not 
warranted.  First, the Board notes the veteran's diagnosed 
peripheral neuropathy of the hands and associated symptoms.  
The examiner indicated that the veteran's peripheral 
neuropathy was secondary to his diabetes.  A review of the 
claims file shows that service connection for peripheral 
neuropathy has already been contemplated by the veteran's 
rating for diabetes mellitus.  Therefore, to the extent that 
the veteran's hand symptoms are due to his peripheral 
neuropathy, this is already contemplated in his rating for 
diabetes.

With regard to any other symptoms, the Board notes the 
opinion of the March 2006 VA examiner, who stated that 
disability of use of both hands and fingers was most likely 
caused by the injury in service.  The Board will not assess 
the credibility of the veteran's statements regarding his 
injury in service here.  Instead, the Board finds that there 
is no disability of the hands or fingers, due to a disease or 
injury incurred in service, other than the already rated 
peripheral neuropathy.  The evidence of record shows the 
veteran has pain in his fingers and some limitation of 
motion.  However, while the veteran indicated he has 
arthritis in his fingers, the medical evidence of record does 
not support his assertion, and he is not a physician who can 
provide a competent diagnosis.

Pain and limitation of motion are symptoms described by the 
veteran, but there is no underlying pathology (disease or 
injury), other than peripheral neuropathy, that has been 
identified.  The Board concludes that the observations of 
skilled professionals are more probative as to the existence 
of disability and disease or injury.

The Federal Circuit has noted basic entitlement to disability 
compensation derives from two statutes, both found in title 
38, sections 1110 and 1131--the former relating to wartime 
disability compensation and the latter relating to peacetime 
disability compensation.  Both statutes provide for 
compensation, beginning with the following words: for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty. . . . 38 U.S.C. §§ 1110, 
1131.  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

Although the veteran is competent to report a crash and the 
residuals, his lay statement is far less probative than the 
opinion of a skilled professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (2007).

Given the lack of supporting evidence of disease or injury, 
the veteran's claim of entitlement to service connection for 
residuals of crushed fingers must be denied.  As the evidence 
preponderates against this claim, the benefit-of-the- doubt 
doctrine is inapplicable, and the claim must be denied.  
Gilbert v. Derwinski, supra.


Asbestosis

The veteran contends that he was exposed to asbestos and 
other chemicals in the motor pool while on active duty and 
now suffers from lung damage.

The veteran's service medical records are silent for 
complaints related to asbestos or any pulmonary symptoms.  In 
May 1970, the veteran denied a medical history of asthma, 
shortness of breath, pain or pressure in his chest, or 
chronic cough.  Examination of his lungs and chest was 
normal.  A chest x-ray was within normal limits.

The veteran's service records indicated that he worked as a 
mechanic helper and vehicle repairman while on active duty.

In September 1993, the veteran underwent VA examination.  His 
respiratory system was normal.

In October 1993, the veteran underwent VA examination.  He 
specifically denied any breathing or lung problems.

A November 1993 VA x-ray report revealed an ill-defined 
density lateral to the cardiac apex, which might have been an 
area of scarring.  It was not clearly demonstrated in the 
lateral projection.  No other significant lung disease was 
seen.

A May 1996 VA chest x-ray report shows a normal chest.

A July 1997 private x-ray report shows a few nodular 
densities seen in the retrosternal region likely representing 
end on vessels.  Tiny granulomas were not excluded.  The 
impression was no radiographic evidence of active chest 
disease.

A January 1998 VA outpatient record shows the veteran 
complained of coughing spells.  On examination, his lung 
sounds were clear bilaterally.  The assessment was flu 
symptoms.

A February 1998 VA x-ray report shows a negative chest.

An April 1998 VA x-ray report shows a negative chest.

A March 1999 VA x-ray report reveals a calcified granulomas 
of the left lower lobe.  The rest of the lung fields were 
clear.

A July 2000 VA x-ray report shows both lungs were clear, and 
the veteran had a normal chest.

A July 2000 VA outpatient record shows the veteran was 
positive for rales, crackles, and breath sounds, on 
examination of his lungs.

In a February 2004 written statement, the veteran's family 
doctor indicated that he reviewed the veteran's medical 
records from 1967 to 2004.  He was exposed to asbestos and 
other chemicals in the motor pool.  He had bilateral pleural 
thickening due to this exposure.  The veteran never smoked.

A February 2004 VA x-ray report shows the lungs appeared 
similar to the prior study without appearance of interval 
development of acute pulmonary disease.  There was no pleural 
effusion or pneumothorax.  Mild pleural thickening was seen 
bilaterally.

In a March 2004 written statement, a VA doctor indicated that 
the veteran reported asbestos exposure and had a recent chest 
x-ray showing pleural thickening.  The physician indicated 
that it was possible this abnormality may be secondary to the 
asbestos exposure.  Pleural thickening can occur from many 
causes.  Asbestos exposure is one of them.  Previous 
infections such as pneumonia are another.  It was impossible 
to absolutely say that the veteran's pleural thickening is 
due to asbestos exposure, but it was certainly possible.

A March 2004 private x-ray report shows nonspecific mild 
interstitial change.

In March 2004, the veteran testified before the undersigned.  
He indicated that a recent x-ray showed bilateral pleural 
thickening.  He asked a VA physician, who indicated that it 
was asbestosis.  He was a mechanic in service.  The brake 
pads were made out of asbestos.  He did not wear a mask.  The 
veteran was a meat cutter after service.  He did not work as 
an auto mechanic since that time and has never smoked.

A June 2004 VA x-ray report shows the lungs appeared 
reasonably well-expanded with no definite evidence for acute 
pulmonary disease.  There was no pleural effusion or 
pneumothorax.  The impression was no apparent evidence for 
acute pulmonary disease.

In February 2006, the veteran underwent VA examination for 
separate claims.  He indicated that after discharge from 
service, he began working as an auto mechanic within six 
months.  He last worked in 1989 as a truck driver.

In February 2006, the veteran underwent VA pulmonary 
examination.  His claims file was reviewed.  He was not 
symptomatic from asbestosis.  He stated he was exposed to 
asbestos in service.  While in service, the veteran had no 
signs or symptoms of asbestos.  His chest x-ray remained 
normal until 2004.  That February 2004 chest x-ray revealed 
mild pleural thickening.  This could be caused by multiple 
conditions, including pleurisy.  It could be a sign of 
exposure to asbestos.  However, the veteran did not have any 
asbestosis at this time.  A review of the medical records 
revealed no evidence of asbestosis while in service.  There 
was no evidence of pleural disease until 2004.  The veteran 
reported getting short of breath on exertion.  The veteran 
never smoked.  Following examination, the assessment was a 
history of exposure to asbestos.  There was no evidence of 
asbestosis.  Medical records show no clear cut exposure to 
asbestos.  Even if he had been exposed to asbestos, he does 
not currently have asbestosis.  There is no evidence of 
interstitial lung disease.  If the veteran had been exposed 
to asbestos, it was possible that the pleural thickening was 
due to this exposure.

In August 2008, the veteran's representative submitted 
information from the Army Medical Center website regarding 
brake shoe inspection and exposure to asbestos.

Based on a review of the record, the Board finds that service 
connection for asbestosis must be denied.  Initially, the 
Board finds that the veteran has not been diagnosed with 
asbestosis.  None of the evidence of record shows such a 
diagnosis, and the February 2006 VA examiner specifically 
indicated that the veteran did not demonstrate this disorder.  
In the absence of a current disability due to disease or 
injury, service connection may not be awarded.

However, the veteran has been shown to have pleural 
thickening, and the Board will consider whether this should 
be subject to service connection.  The veteran has indicated 
that he was a vehicle mechanic while in service, and his 
service records corroborate this statement.  However, his 
post-service employment is uncertain.  The veteran testified 
in March 2004 that he never worked as an auto mechanic since 
separation and only reported work as a meat cutter, but he 
told the February 2006 VA examiner that he began post-service 
employment as an auto mechanic within six months of 
separation and most recently worked as a truck driver.  The 
veteran's statements regarding his post-service employment 
are contradictory.  Nevertheless, there are three competent 
opinions of record regarding whether the veteran's pleural 
thickening is due to asbestos exposure.  Both the March 2004 
VA physician and February 2006 VA examiner determined that it 
was possible that the veteran's pleural thickening was due to 
asbestos exposure.  However, there were many causes of this 
finding, and neither medical professional could state with 
any certainty whether, in the veteran's case, asbestos 
exposure caused his pleural thickening.

The Board acknowledges that these are medical statements 
suggesting that asbestos exposure could have caused the 
veteran's pleural thickening.  However, the Board finds that 
these opinions are speculative and therefore not of 
sufficient probative value to allow for a grant of service 
connection.  See Obert v. Brown, 5 Vet. App. 30 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish 
medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

Therefore, the Board finds that these opinions are not 
probative evidence upon which service connection may be 
awarded.  While the veteran may believe that his lung 
diagnosis is due to asbestos exposure in service, he has not 
been shown to have the requisite medical training to provide 
a competent opinion on this matter.  Jandreau v. Nicholson, 
492 F.3d 1372 (2007).

The Board also notes the February 2004 written statement from 
the veteran's family doctor.  That physician indicated that 
the veteran was exposed to asbestos in service, and his 
pleural thickening was due to this exposure.  He noted that 
the veteran never smoked.  While this is a competent opinion, 
the Board finds that it is not probative enough to serve as a 
basis for a grant of service connection.  The physician 
provided no rationale for this opinion, other than to note 
that the veteran did not smoke.  He did not address other 
possible causes for the veteran's pleural thickening or 
comment on why he was certain the veteran's pleural 
thickening was due to asbestos exposure even though the 
veteran had no asbestosis.  He failed to comment on the 
veteran's negative pulmonary history until 2004, even though 
this doctor indicated that he reviewed nearly forty years of 
the veteran's medical records.  The veteran's physician did 
not discuss other possible causes of pleural thickening and 
why they were not applicable.  In light of this, the Board 
concludes that this opinion is given little probative weight.  
As such, it may not serve as a basis for a grant of service 
connection.

Finally, the Board notes that the veteran's representative 
submitted additional evidence in August 2008, after the last 
adjudication of the claim in March 2007.  This evidence 
consisted of the print-outs of the standard operating 
procedures for asbestos brake shoe inspection and servicing 
in the Army.  While a veteran's claim must be readjudicated 
in response to additional pertinent evidence, see 38 C.F.R. 
§ 19.31 (2007), the Board finds that this evidence does not 
require such action.  The possibility of the veteran's 
exposure to asbestos while working as a vehicle mechanic on 
active duty has already been established by the evidence of 
record.  Both VA physicians offered opinions regarding 
whether the veteran's disorder was related to asbestos 
exposure in service, accepting for the purpose of offering 
the opinion, that the veteran had been exposed.  Therefore, 
this evidence is duplicative of evidence already associated 
with the claims file, and a remand for issuance of a 
supplemental statement of the case is unnecessary.

As such, the evidence preponderates against the veteran's 
claim, and service connection must be denied.


Kidney

The veteran has contended that he has kidney damage that is 
related to his diabetes mellitus.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  While there were changes made to this 
criteria in October 2006, the Board will apply the version in 
effect prior to that time, which version favors the veteran.

The veteran's service medical records contain no references 
to the kidneys.  Upon separation, his genitourinary system 
was normal.  He denied a history of frequent or painful 
urination.

A December 1996 VA sonograph report of the veteran's kidneys 
revealed that there was no evidence of renal obstruction.

In a February 1998 VA outpatient record, the veteran reported 
that his private physician indicated he was borderline kidney 
failure.

A July 2000 VA report of an abdominal ultrasound indicated 
that the veteran had a possible solid mass lesion at the left 
kidney.

An August 2000 private report of an MRI indicated that there 
was a lesion in the right inferior kidney, which likely 
represented a small renal cyst.  The left kidney was 
unremarkable.  Two prominent columns of Bertin were 
demonstrated in the left mid to superior kidney and in the 
left mid to inferior kidney.

A May 2001 VA record shows the veteran had an assessment of 
impaired urinary elimination related to frequent urination 
and sense of incomplete bladder emptying.

August 2001 VA outpatient records show the veteran had mild 
renal failure.  He underwent an ultrasound, which showed he 
had small cysts at both kidneys.  Otherwise, it was negative.

A December 2001 private report of an ultrasound showed the 
left kidney was unremarkable, and the right kidney was 
normal.

A May 2002 VA report of a renogram indicated there was only 
mild symmetry of renal function, with 55 percent on the 
right, and 45 percent on the left.  There was no evidence to 
suggest significant renal artery stenosis.

A June 2002 VA outpatient record shows the veteran's recent 
ultrasounds showed no mass but bilateral renal cysts.  
Renovascular hypertension had been ruled out.  He had no 
history of gross hematuria.

A September 2002 VA record shows the veteran's renal function 
was stable.

November and December 2002 VA records show an assessment of 
proteinuria.

A May 2003 private report of an MRI showed the veteran had 
bilateral, tiny benign-appearing renal cysts.  His kidneys 
were otherwise within normal limits.

A February 2004 VA outpatient record shows the veteran had 
developed urinary incontinence recently, which was of 
uncertain etiology.  It was thought that the veteran should 
be tested for renovascular hypertension.

In March 2004, the veteran testified before the undersigned.  
His doctor told him that his kidney disorder was due to his 
diabetes.

A March 2004 report of a VA MRI indicated the veteran had a 
small renal cyst and no evidence of renal artery stenosis.

In March 2006, the veteran underwent VA examination.  His 
claims file was reviewed.  He described weakness, lethargy, 
decrease in appetite, and recent loss of weight.  He voided 
every two hours and had some hesitancy and decreased stream.  
There was no dysuria or hematuria.  The examiner opined that 
the veteran's present renal function impairment was most 
likely caused by or a result of his diabetes.

Based on a review of the record, the Board finds that service 
connection for a kidney disorder is warranted as secondary to 
the veteran's service-connected diabetes mellitus.  The March 
2006 VA examiner, who provided the only competent opinion of 
record, indicated that the veteran's impaired renal function 
was most likely caused by his diabetes.  While the RO 
indicated in the March 2007 supplemental statement of the 
case that the veteran's kidney disorders were already a part 
of his diabetes mellitus disability, a review of the claims 
file shows they are not.  The veteran was awarded service 
connection for diabetes in April 2002, and the rating 
decision indicated that, at that time, there were no 
complications of the veteran's kidneys.  Subsequent rating 
decisions indicate that a renal disorder was not included in 
the veteran's diabetes mellitus disability.  Therefore, 
service connection on a secondary basis is awarded here.


ORDER

Service connection for degenerative arthritis of the spine is 
denied.

Service connection for residuals of crushed fingers is 
denied.

Service connection for a pulmonary disorder, to include 
asbestosis, is denied.

Service connection for a kidney disorder, claimed as 
secondary to diabetes mellitus, is granted.


REMAND

The Board has determined that a remand is necessary with 
regard to the veteran's diabetes claims.  In the Board's 
previous remand, dated in February 2005, we directed that 
reports of the veteran's hospitalization for hypoglycemic 
reactions in 1998, referred to in the August 1998 VA medical 
record, should be obtained.  A February 2006 record shows 
these records were requested from the Las Vegas Health Care 
System.  That document stated that if the records were 
unavailable, the response should be provided in writing.  
However, no response is contained in the claims file, and 
there is no evidence of a second request.  Since these are VA 
records, the Board finds that a second request should be 
made.  In addition, all attempts to locate the records should 
be documented in the claims file.  Furthermore, the veteran's 
claim of entitlement to an effective date prior to February 
3, 1998, for special monthly compensation at the aid and 
attendance rate, must be remanded because this evidence, if 
it is obtained, may be pertinent to this issue.

Accordingly, the case is REMANDED for the following action:

Reports of hospitalization for 
hypoglycemic reactions in 1998, referred 
to in the August 1998 VA medical record, 
should be obtained and incorporated into 
the claims folder.  All attempts to obtain 
these records and all responses should be 
provided in writing and associated with 
the claims file.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


